Citation Nr: 1542256	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran had active service from October 5, 2009 to November 24, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in November 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization) appointing the Missouri Veterans Commission as his representative.  In August 2010, the Veteran signed a VA form 21-22a (Appointment of Individual as Claimant's Representative) appointing Christopher Loiacono as his agent, which effectively revoked the Missouri Veterans Commission as his representative.  In a March 2013 correspondence, Mr. Loiacono informed VA that he was no longer representing the Veteran.  Significantly, Mr. Loiacono wrote that, despite numerous attempts, he had been unable to reach the Veteran for a significant period of time and was, therefore, unable to adequately assist the Veteran with his claim.  Therefore, the Veteran is currently unrepresented in this matter. 

The Board further observes that, in his March 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for his requested Board hearing in March 2015 and, in January 2015, notice of the hearing was sent to his address of record, which is the same address he provided on his VA Form 9.  However, the January 2015 notice letter was returned to VA marked "return to sender - no such street - unable to forward."  Thereafter, the Veteran failed to appear for his scheduled Board hearing.  As noted, his former representative unsuccessfully attempted to contact him on numerous occasions.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record."  38 C.F.R. § 3.1(q) (2015).  In addition, the appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991). Therefore, as VA notified the Veteran of his scheduled hearing at his address of record, he failed to keep VA apprised of his whereabouts, and ultimately failed to report for his Board hearing, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a lumbar spine disorder, which he claims was incurred during his period of active duty from October 5, 2009 to November 24, 2009.  Alternatively, he contends that his lumbar spine disorder pre-existed his service and was aggravated by his service.  

While the Veteran's enlistment examination is not of record, in a June 2009 pre-induction Medical History Report, the Veteran denied any problems with his back.  Service treatment records show his complaints of lower back pain beginning in October 2009.  An October 2009 lumbar spine magnetic resonance imaging (MRI) scan reported a finding of focal disc protrusion centered at the left paracentral location at L5-S1 which significantly narrowed the central canal and displaced traversing nerve roots.  An impression of an October 2009 x-ray examination of the Veteran's back was that he had a slight loss of intervertebral disc space height at L5-S1 which may indicate a disc disease.  In addition, a November 2009 service treatment record noted that the Veteran had a pars defect at L5 and retrolithesis at L5-S1. Such further indicated that such disorder existed prior to service and was not aggravated during service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003. 

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  

To date, no VA examination has been conducted in conjunction with the Veteran's service connection claim.  Based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his lumbar spine disorder.  

In light of the Veteran's failure to keep VA apprised of his whereabouts, which may result in his failure to receive notification of the scheduled examination, the AOJ should include a copy of the letter notifying the Veteran of his scheduled examination and the consequences of failing to attend such examination in the claims file.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).

Also, the Board notes that the Veteran's enlistment examination record is not associated with the claims file.  In this regard, in September 2012, it appears that the AOJ requested the Veteran's enlistment examination record from Personnel Information Exchange System (PIES).  An October 2012 PIES response indicated that the requested record could not be identified based on information furnished.   A November 2012 Deferral Rating Decision noted that the Veteran's entrance examination was still missing from the available service treatment records.  To date, the record is not associated with the claims file, and the AOJ has not indicated that the record is no longer in VA's possession or otherwise unavailable.  Given the need to remand for a VA examination, the AOJ should make an additional attempt to obtain the record and if it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his lumbar spine disorder.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his lumbar spine disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Make an additional attempt to obtain any outstanding service treatment records, specifically the Veteran's enlistment examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.  The AOJ should include a copy of the letter notifying the Veteran of his scheduled examination and the consequences of failing to attend such examination in the claims file.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner must identify all lumbar spine disorders found to be present.  

For each diagnosis:

(A)  The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed lumbar spine disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed lumbar spine disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If any diagnosed lumbar spine disorder is not a congenital or developmental defect or disease, the examiner should indicate whether such was noted on the Veteran's entrance examination (if obtained).
 
(C)  If any of the current diagnoses were noted on the Veteran's service entrance examination, the examiner is asked to opine as to whether the disorder(s) increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(D)   If any current disorder was not noted on entrance examination OR the entrance examination report is not of record, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

In offering the foregoing opinions, the examiner's attention is specifically directed to the June 2009 Report of Medical History in which the Veteran denied any problems with his back.  The examiner is also directed to the October 2009 and November 2009 service treatment records noting diagnosis of possible disc disease and pars defect at L5.     

The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed lumbar spine disorder.  A complete rationale should be given for all opinions and conclusions expressed.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




